Citation Nr: 9914294	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-32 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for low back strain, 
currently assigned a 10 percent rating.

2.  Entitlement to an increased (compensable) rating for 
bilateral gynecomastia.

3.  Entitlement to an increased (compensable) rating for 
headaches.  

4. Entitlement to service connection for numbness in fingers 
secondary to frostbite. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1994 to 
October 1995.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veteran Affairs (VA), in which the RO declined to increase 
the disability rating for service connected low back strain 
above 10 percent, declined to grant compensable ratings for 
bilateral gynecomastia and headaches, and denied service 
connection for numbness in fingers secondary to frostbite.  
The Board notes that the April 1999 written brief 
presentation by the veteran's representative refers to the 
above mentioned issues, as well as issues of service 
connection for bilateral tinea pedis and bilateral pes 
planus.  However, the Board notes that the veteran's November 
1997 Appeal to the Board (VA Form 9) does not raise the 
issues of service connection for pes planus or tinea pedis as 
part of his substantive appeal.  Therefore, those issues are 
not before the Board.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans' Appeals (now the United States Court of Appeals for 
Veterans claims, hereinafter the Court) held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § .3321 (b)(1) in the first instance.  The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 3.321 
(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extra schedular rating is 
a component of the appellant's claim and the appellant had 
full opportunity to present the increased rating claim before 
the RO.  Bagwell, at 339.  Consequently, the Board will 
consider whether the veteran's claim for an increased rating 
for low back strain, or his claims for compensable ratings 
for gynecomastia and headaches warrant the assignment of an 
extraschedular rating. 


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected low back strain is 
manifested by recurrent low back pain that is exacerbated by 
lifting or prolonged sitting, standing, or walking, with 
increased pain on extremes of motion. 

3.  The veteran's service connected gynecomastia is 
manifested by enlarged bilateral breast that is painful and 
sensitive to the touch.

4.  The veteran's service connected headaches are manifested 
by steady throbbing left side head pain of irregular 
frequency, occurring from every few days to over one month 
between episodes and lasting from an hour to a day, with 
impairment of vision before the headache begins.   

5.  The record does not show competent medical evidence of a 
permanent residual or chronic disability manifested by 
numbness of the fingers due to frostbite.


CONCLUSIONS OF LAW

1.  The criteria for an assignment of an increased rating for 
service connected low back strain have not been satisfied.  
38 U.S.C.A. §  1131, 5107 (West 1991); 38 C.F.R. §  3.321, 
4.1, 4.3, 4.7, 4.71a Diagnostic Code 5295 (1998).

2.  The criteria for an assignment of an increased rating for 
service connected gynecomastia have not been satisfied.  
38 U.S.C.A. §  1131, 5107 (West 1991); 38 C.F.R. §  3.321, 
4.1, 4.3, 4.7, 4.119 Diagnostic Codes 7915, 7999 (1998).

3.  The criteria for an assignment of an increased rating for 
service connected headaches have not been satisfied.  
38 U.S.C.A. §  1131, 5107 (West 1991); 38 C.F.R. §  3.321, 
4.1, 4.3, 4.7, 4.124a Diagnostic Codes 8100, 8199 (1998).

4.  The veteran's claim for service connection for numbness 
in fingers secondary to frostbite is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303(d) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

	I.  Increased rating claims

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist the 
claimant, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

As the following discussion will detail, the veteran 
disagrees with the 10 percent rating for low back strain, and 
the noncompensable ratings for gynecomastia and headaches, 
contending that the evidence supports  higher ratings for 
each claim.   After reviewing the record, the Board finds 
that the evidence is against increased ratings for the 
veteran's low back strain, gynecomastia or headaches.  See 
38 U.S.C.A. § 7104 (West 1991 & Supp. 1998).
  
Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

	a.  low back strain

In considering the severity of the veteran's low back 
disability, it is essential to trace the medical and rating 
history of the disability.  38 C.F.R. §§ 4.1, 4.2 (1998).  
The RO granted service connection for low back pain in July 
1996, with a 10 percent rating effective October 4, 1995, the 
date following service discharge.  His service medical 
records show complaints of low back pain from his work as a 
mechanic.  In April 1995, he was assessed with lumbar strain 
and was prescribed pain medication.  A May 1996 VA 
examination included the veteran's account of the history of 
his back problems from working on automobiles in the service.  
He stated that he has low grade and intermittent back pain, 
without paresthesias, radiating pain or motor skills problems 
from his back pain.  Motor examination as part of a 
neurological disorders examination revealed normal muscle 
tone and strength with no atrophy, fasciculation or abnormal 
movements detectable.  The diagnostic impression was non-
neurogenic low back pain.  A specific spine examination was 
also performed, which showed that the veteran had back pain  
during stretch tests such as the hip knee flexion and 
straight leg raising to the full extent.  He did not have 
radiating pain.  In the prone position, the veteran had 
tenderness in the L2 - L4 spinous processes, with pressure 
hurting to the sides.  This examination also found chronic 
low back strain without neurological involvement.  A 
subsequent rating in December 1997 confirmed the 10 percent 
rating.           

As indicated above, the veteran appeals his 10 percent low 
back disability rating, contending that his symptomatology 
warrants a higher evaluation because he now experiences 
numbness in his legs due to his back pain.  After a review of 
the record, the Board finds that the evidence is against a 
higher rating for this disability.  See 38 U.S.C.A. § 7104 
(West 1991 & Supp. 1998).

The veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC) 5295, for lumbosacral strain.  
According to DC 5295, a 40 percent rating is warranted for 
severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent rating is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 10 percent rating is called for when 
lumbosacral strain includes characteristic pain on motion.

The Board does not find evidence to support an increased 
rating for low back strain.  Th most recent VA examination, 
from December 1997, reveals that the veteran continues to 
have recurrent low back pain, with activities such as 
prolonged sitting, standing or walking causing increased 
pain, as well as while lifting objects.  He also describes 
occasional stinging and numbness in either leg that is 
possibly radiating pain.  Upon examination, his gait was 
normal and he was able to stand erect with no tenderness or 
spasm noted.  His range of back motion was 100 degrees of 
flexion and 35 degrees of extension, with increased lower 
back discomfort on extremes of motion.  He complained of back 
pain with the raising of either leg, but was able to walk 
heel to toe and squat, albeit with some back discomfort.  
Lower extremity reflexes and sensation were intact.  The 
diagnostic impression was low back strain.  

The Board finds that the veteran's back condition does not 
satisfy the 20 percent rating for lumbosacral strain under DC 
5295.  The most recent spine examination does not reveal any 
evidence of muscle spasm or loss of lateral spine motion in 
the standing position.  The low back pain that is evidenced 
on extremes of motion of the spine is consistent with a 10 
percent rating.  Therefore, the Board finds this to be the 
most accurate rating under DC 5295.

The Board also considers whether the veteran's back condition 
merits a higher rating under other code sections for the 
spine.  The Board concludes that DC's 5285 (residuals of 
fractured vertebra), 5286 (complete bony fixation, or 
ankylosis, of the spine), 5289 (ankylosis of the lumbar 
spine), 5292 (moderate limitation of motion of lumbar spine), 
5293 (intervertebral disc syndrome) and 5294 (sacro-iliac 
injury and weakness) are not applicable to the veteran's low 
back disability as there is no evidence of fractured 
vertebra, ankylosis, moderate limitation of motion, 
intervertebral disc syndrome or sacro-iliac injury.

	b.  bilateral gynecomastia 

In July 1996, the RO granted service connection for the 
veteran's gynecomastia, effective October 4, 1995.  The 
veteran's service medical records show that he was diagnosed 
with gynecomastia in March 1995, after complaining of 
bilateral breast enlargement.  The examination revealed no 
masses, nodules or nipple discharge.  The veteran also 
reported normal puberty and sexual function.  He underwent 
surgery to remove hypertrophic breast tissue.  During the May 
1996 VA examination, the veteran stated that his breast is 
painful and still enlarged.  Upon examination, bilateral 4 
centimeter circumareolar scars inferiorly were present that 
were well healed and nontender.  No breast tissue was 
palpable.  The finding was pain post-resection of 
gynecomastia.     

The veteran disagrees with the noncompensable rating for 
gynecomastia, arguing that his condition should receive a 
higher rating due to his persistent breast pain and continued 
swelling.  After reviewing the evidence, the Board finds that 
the veteran's gynecomastia condition does not merit a 
compensable rating.  

The veteran's bilateral gynecomastia is rated under DC 7999-
7915, for an unlisted condition that is rated by analogy to 
DC 7915, for benign neoplasm.  See 38 C.F.R. §§ 4.20, 4.27 
(1998).  DC 7915 dictates that a benign neoplasm of any 
specified part of the endocrine system should be rated as 
residuals of endocrine dysfunction.

The Board finds that a noncompensable rating is appropriate 
for the veteran's gynecomastia condition.  Although the 
veteran complains of breast pain and sensitivity to touch, 
there is no evidence that this condition has resulted in any 
dysfunction of his endocrine system.  Without a diagnosed 
condition resulting form his gynecomastia, the board does not 
find a basis to grant a compensable rating.  Pain alone is 
not a sufficient basis to establish a higher rating.  
Therefore, the Board continues the noncompensable rating.

c. headaches

As part of the same July 1996 rating decision, the RO granted 
service connection for headaches, with a noncompensable 
rating effective October 4, 1995.  The veteran's service 
medical records indicate that the veteran complained of 
headaches on multiple occasions, which at times included 
nausea, weakness and intermittent scotoma.  The veteran 
relayed a childhood history of repeated head trauma from his 
father.  The May 1996 VA examination included the veteran's 
description of headaches that occur irregularly and usually 
on the left side of his head.  He stated that he may not have 
one for over a month and then may have 2-3 over the course of 
a few days.  These headaches last from an hour to as long as 
a day, but are usually confined to a steady throbbing pain on 
the left side.  He does not report any nausea or vomiting 
associated with the headaches.  He does state that he sees 
colored dots in his field of vision before the headache 
begins.  He takes ordinary analgesics for the pain and stated 
that his headaches are usually not disabling.  Upon 
examination, the veteran's cranial nerves II through XII were 
intact with no signs of increased intracranial pressure or 
focal neurologic deficits.  The examiner did not find any 
other neurological symptoms and provided a diagnostic 
impression of probable variety of vascular headaches.    

The veteran is rated under DC 8199-8100, for an unlisted 
condition that is rated by analogy to DC 8100, for migraine 
headaches.  See 38 C.F.R. §§ 4.20, 4.27 (1998).  Under DC 
8100, a 50 percent rating is warranted for headaches with 
very frequent completely prostrating and attacks productive 
of severe economic inadaptability.  A 30 percent rating is 
warranted for headaches with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  A 10 percent rating is warranted for 
headaches with characteristic prostrating attacks averaging 
one in 2 months over the last several months.  A zero percent 
rating is warranted for headaches with less frequent attacks.  

The Board finds that the evidence does not support a 
compensable rating for the veteran's headaches.  There is no 
evidence of prostrating attacks of any frequency or duration.  
The veteran describes his headaches as steady and throbbing, 
but also states that they are usually not disabling.  This 
description of headache disability does not lead the Board to 
find that the veteran does not sustain any prostrating 
attacks from his headaches, let alone prostrating attacks 
that occur on average of every other month for the last 
several months.  Therefore, the Board finds that the 
noncompensable rating is most appropriate rating for the 
veteran's headache condition.     

	II. Extraschedular rating

This noncompensable disability rating according to the 
Schedule does not, however, preclude the Board from granting 
a higher rating for these disabilities.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made.  38 C.F.R. 
§ 3.321 (b)(1) (1998).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings exists in the 
Schedule that anticipates greater disability from low back 
strain, from 0 to 40 percent, gynecomastia, from 0 to 100 
percent, and headaches, from 0 to 50 percent.   The record 
does not establish a basis to support a higher rating for any 
of these disabilities under the Schedule.  Additionally, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The record does not show that the veteran has 
required frequent hospitalization or treatment for low back 
strain, gynecomastia or headaches.  Also, it is not shown 
that any of these conditions has markedly interfered with the 
veteran's employment.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) (1998) is not 
warranted in this case.

	III.  Service connection claim

The threshold question that must be resolved regarding each 
claim is whether the appellant has presented evidence that 
each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Court has held that 
a well grounded claim is comprised of three specific 
elements:  (1) evidence of a current disability as provided 
by a medical diagnosis; (2) evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  In the 
absence of any one of these three elements, the Board must 
find that a claim for service connection is not well grounded 
and therefore must be denied, pursuant to the decision of the 
Court in Edenfield v. Brown, 8 Vet. App. 384 (1995).

The Board first looks to evidence of the veteran's current 
disability regarding numbness in his fingers secondary to 
frostbite.  The veteran states in his May 1996 statement to 
VA that he has occasional numbness in his fingers that traces 
back to basic training when his fingers were frost bitten.  
He states that his fingers often hurt when he writes, types 
or holds items.  The Board notes that the December 1997, 
April 1997 and May 1996 VA examinations do not refer to any 
problems with his fingers.  The veteran has not submitted any 
competent medical evidence to show an existing finger or hand 
disability.  

The only medical evidence on record regarding the veteran's 
finger condition is from his service medical records.  A 
January 1994 Screening Note of Acute Medical Care shows the 
veteran's complaints of frozen finger from prolonged outdoor 
exposure.  The record reports the veteran as stating that his 
finger is "OK now".  Upon examination, the veteran's finger 
showed no discoloration, pain to touch or sign of cold 
injury.  He could feel and pinch with the finger, and had 
good range of motion.  The clinical assessment was cold 
finger, with a prescription for topical ointment.  Although 
the veteran asserts that his fingers were frost bitten, there 
is no medical evidence to support this claim.  The veteran's 
March 1995 inservice medical examination does not reveal any 
evidence of a claimed or evaluated problem with the veteran's 
fingers.

The Board finds only an inservice reference to frozen finger, 
with all evidence indicating that the problem was acute and 
transitory.  There is no competent medical evidence of a 
permanent residual or chronic finger disability.  Therefore, 
the Board must conclude that there is not sufficient evidence 
of a current disability, and that the veteran's claim is thus 
not well grounded.

The Court has held that, when a claimant fails to submit a 
well grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence required to complete his 
or her application, in circumstances in which the claimant 
has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996).  In this case, the Board finds that 
this procedural consideration has been satisfied.  In 
particular, the Board notes that the March 1997 statement of 
the case advises the veteran that there is no evidence of a 
permanent residual or chronic disability.  Moreover, unlike 
the situation in Robinette, he has not put VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make his claim well grounded. 


ORDER

Entitlement to an increased rating in excess of 10 percent 
for low back strain is denied.  Entitlement to an increased 
(compensable) rating for bilateral gynecomastia is denied.  
Entitlement to an increased (compensable) rating for 
headaches is denied.  Entitlement to service connection for 
numbness in fingers secondary to frostbite is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

